UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): November 3, 2010 EMPLOYERS HOLDINGS, INC. (Exact Name of Registrant as Specified in its Charter) NEVADA (State or Other Jurisdiction of Incorporation) 001-33245 (Commission File Number) 04-3850065 (I.R.S. Employer Identification No.) 10375 Professional Circle Reno, Nevada (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number including area code:(888) 682-6671 No change since last report (Former Name or Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: £ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) £Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) £ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) £ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 2 – Financial Information Item 2.02.Results of Operations and Financial Condition. On November 3, 2010, Employers Holdings, Inc. (the "Company") issued a press release announcing results for the third quarter ended September 30, 2010. The press release is attached hereto as Exhibit 99.1 and is incorporated herein by reference, and is being furnished, not filed, under Item 2.02 to this Current Report on Form 8-K. Section 8 – Other Information Item 8.01.Other Events. On November 3, 2010, the Company announced that its Board of Directors has declared a fourth quarter cash dividend of six cents per share on the Company's common stock. The dividend is payable on December 1, 2010 to stockholders of record as of November 17, 2010. Furnished as Exhibit 99.1 and incorporated herein by reference is the press release issued by the Company. On November 3, 2010, the Company also announced that its Board of Directors authorized management to repurchase up to $100,000,000 million worth of the Company's common stock through June 30, 2012.The Company intends to use this authorization to repurchase shares of common stock opportunistically through a variety of methods, including open market or private transactions, in accordance with applicable laws and regulations and as determined by the Company's management. The Company has no obligation to repurchase any shares under this authorization. The timing and actual number of shares repurchased will depend on a variety of factors, including the Company's share price, corporate and regulatory requirements, and other market and economic conditions. Repurchases under this authorization may be commenced or suspended from time to time without prior notice, and the repurchase program may be suspended, modified or discontinued at any time. Furnished as Exhibit 99.1 and incorporated herein by reference is the press release issued by the Company. Section 9 – Financial Statements and Exhibits Item 9.01.Financial Statements and Exhibits. 99.1Employers Holdings, Inc. press release, dated November 3, 2010. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. EMPLOYERS HOLDINGS, INC. By: /s/ Lenard T. Ormsby Name: Lenard T. Ormsby Title: Executive Vice President, Chief Legal Officer and General Counsel Dated:November 3, 2010 Exhibit Index Exhibit No. Exhibit Employers Holdings, Inc. press release, dated November 3, 2010.
